
	

113 HR 1160 IH: Alex’s Law
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1160
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mrs. Lummis (for
			 herself, Mr. Harris, and
			 Mr. LaMalfa) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to set the
		  retirement benefits age for today’s six-year-olds at age 70.
	
	
		1.Short titleThis Act may be cited as Alex’s Law.
		2.Increase in the
			 full retirement age and the early retirement age
			(a)In
			 generalSection 216(l) of the
			 Social Security Act (42 U.S.C. 416(l)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 early retirement age each place it appears and inserting
			 the applicable reference age;
					(B)by striking
			 the age increase factor (as determined under paragraph (3)) each
			 place it appears and inserting the first age increase factor (as
			 determined under paragraph (3)(A));
					(C)in subparagraph
			 (A), by striking paragraph (2) and inserting paragraph
			 (4);
					(D)in subparagraph
			 (D), by striking and after the semicolon;
					(E)in subparagraph
			 (E), by striking 67 years of age. and inserting and
			 before January 1, 2023, 67 years of age;; and
					(F)by inserting after
			 subparagraph (E) the following:
						
							(F)with respect to an individual who attains
				the applicable reference age after December 31, 2022, and before January 1,
				2069, 67 years of age plus the number of months in the second age increase
				factor (as determined under paragraph (3)(B)) for the calendar year in which
				such individual attains the applicable reference age; and
							(G)with respect to an individual who
				attains the applicable reference age after December 31, 2068, 70 years of
				age.
							;
				and
					(2)by striking
			 paragraphs (2) and (3) and inserting the following:
					
						(2)The term early retirement
				age means—
							(A)in
				the case of an old-age, wife’s, or husband’s insurance benefit—
								(i)with respect to an individual who
				attains the applicable reference age before January 1, 2023, 62 years of age;
				and
								(ii)with respect to an individual who attains
				the applicable reference age after December 31, 2022, and before January 1,
				2069, 62 years of age (in the case of an old-age, wife’s, or husband’s
				insurance benefit), plus the number of months in the second age increase factor
				(as determined under paragraph (3)(B)) for the calendar year in which such
				individual attains the applicable reference age; and
								(iii)with respect to an individual who
				attains the applicable reference age after December 31, 2068, 65 years of age;
				and
								(B)in
				the case of a widow’s or widower’s insurance benefit, 2 years less than the age
				provided under subparagraph (A).
							(3)(A)The first retirement age
				increase factor for any individual who attains the applicable reference age in
				a calendar year within the 5-year period consisting of the calendar years 2000
				through 2004 or the calendar years 2017 through 2021 shall be equal to
				2/12 of the number of months in the period beginning with
				January of the first calendar year in such period and ending with December of
				the year in which the individual attains the applicable reference age.
							(B)The second retirement age increase factor
				for any individual who attains the applicable reference age in the 46-year
				period consisting of the calendar years 2023 through 2068 shall be equal to
				3/47 of the number of months in the period beginning with
				January 2023 and ending with December of the year in which the individual
				attains the applicable reference age. In any case in which the second age
				increase factor for any calendar year is not a whole number of calendar months,
				such factor shall be deemed to be equal to the next lower whole number of
				calendar months.
							(4)The term applicable reference
				age means 62 years of age (in the case of an old-age, wife’s, or
				husband’s insurance benefit) and 60 years of age (in the case of a widow’s or
				widower’s insurance
				benefit).
						.
				(b)Conforming
			 extension of maximum age for entitlement to delayed retirement
			 creditSection 202(w)(2)(A) of such Act (42 U.S.C. 402(w)(2)(A))
			 is amended—
				(1)by striking
			 prior to the month in which such individual attained age 70, and
			 and inserting prior to the later of—; and
				(2)by adding at the
			 end the following:
					
						(i)the month in which such individual
				would attain age 70, or
						(ii)the month which ends 3 years after
				the end of the month in which such individual attained retirement age (as
				defined in section 216(l)),
				and
						.
				(c)Conforming
			 increase in number of elapsed years for purposes of determining primary
			 insurance amountSection 215(b)(2)(B)(iii) of such Act (42 U.S.C.
			 415(b)(2)(B)(iii)) is amended by striking age 62 and inserting
			 early retirement age.
			(d)Study relating
			 to additional conforming amendments
				(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Commissioner of Social Security, in consultation with the
			 Secretary of the Treasury and the Secretary of Health and Human Services, shall
			 conduct a study of the additional technical and conforming amendments to title
			 II of the Social Security Act and other relevant provisions of law relating to
			 the age of a beneficiary or applicant for benefits which are necessary to
			 effectively carry out the programs provided for under such title and other
			 provisions, taking into account the amendments made by this section.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Commissioner
			 shall transmit to the Committee on Ways and Means of the House of
			 Representatives and the Committee on Finance of the Senate a report of the
			 results of the study conducted pursuant to paragraph (1). The Commissioner
			 shall include in such report such recommendations for legislative and
			 administrative changes as the Commissioner, in consultation with the Secretary
			 of the Treasury and the Secretary of Health and Human Services, determines to
			 be appropriate.
				
